       Case 3:21-cv-00603-LC-HTC Document 17 Filed 08/26/21 Page 1 of 2


                                                                            Page 1 of 2

                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF FLORIDA
                            PENSACOLA DIVISION

GREGORY F. WASHINGTON,

      Plaintiff,

v.                                                     Case No. 3:21cv603-LC-HTC


MEDICAL STAFF INC., et al.,

     Defendants.
_________________________________/

                                       ORDER

      The magistrate judge issued a Report and Recommendation on July 28, 2021

(ECF No. 15).         The parties were furnished a copy of the Report and

Recommendation and afforded an opportunity to file objections pursuant to Title

28, United States Code, Section 636(b)(1). No objections have been filed.

      Having considered the Report and Recommendation, I have determined it

should be adopted.

      Accordingly, it is ORDERED:

      1.     The magistrate judge’s Report and Recommendation (ECF No. 15) is

adopted and incorporated by reference in this order.

      2.     This case is DISMISSED WITHOUT PREJUDICE as malicious for

Plaintiff’s abuse of the judicial process.
     Case 3:21-cv-00603-LC-HTC Document 17 Filed 08/26/21 Page 2 of 2


                                                                    Page 2 of 2

     3.   The clerk is directed to close the file on this matter.

          DONE AND ORDERED this 26th day of August, 2021.



                                 s/L.A. Collier
                              LACEY A. COLLIER
                              SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:21cv603-LC-HTC
